




Exhibit 10.1


{Z0026935/2 }
AMENDED AND RESTATED REVOLVING LINE OF CREDIT NOTE
As set forth herein, this Note is issued in replacement of and in substitution
for, but not in repayment, refinancing or refunding of or payment toward, the
Revolving Line of Credit Note of Borrower, dated as of August 19, 2013, payable
to the order of Bank in the original principal amount of $50,000,000, and is
issued pursuant to, and is subject to, the Credit Agreement (as defined below).


$10,000,000
April 29, 2014



FOR VALUE RECEIVED, the undersigned SKULLCANDY, INC., a Delaware corporation
(“Borrower”), promises to pay to the order of WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Bank”) at its office at New York, New York, or at such other place
as the holder hereof may designate, in lawful money of the United States of
America and in immediately available funds, the principal sum of Ten Million
Dollars ($10,000,000), or so much thereof as may be advanced and be outstanding,
with interest thereon, to be computed on each advance from the date of its
disbursement as set forth herein.
DEFINITIONS:

Capitalized terms used but not otherwise defined herein have the meanings given
such terms in that certain Credit Agreement between Borrower, as borrower, and
Bank, as lender, dated as of August 19, 2013 (as amended, restated or otherwise
modified from time to time, the “Credit Agreement”). As used herein, the
following terms shall have the meanings set forth after each, and any other term
defined in this Note shall have the meaning set forth at the place defined:
(a)“Daily One Month LIBOR Rate” means, for any day, the rate of interest equal
to LIBOR then in effect for delivery for a one (1) month period.
(b)“LIBOR” means (i) for the purpose of calculating effective rates of interest
for loans making reference to LIBOR Periods, the rate of interest per annum
determined by Bank based on the rate for United States dollar deposits for
delivery on the first day of each LIBOR Period for a period approximately equal
to such LIBOR Period as reported on Reuters Screen LIBOR01 page (or any
successor page) at approximately 11:00 a.m., London time, two London Business
Days prior to the first day of such LIBOR Period (or if not so reported, then as
determined by Bank from another recognized source or interbank quotation), or
(ii) for the purpose of calculating effective rates of interest for loans making
reference to the Daily One Month LIBOR Rate, the rate of interest per annum
determined by Bank based on the rate for United States dollar deposits for
delivery of funds for one (1) month as reported on Reuters Screen LIBOR01 page
(or any successor page) at approximately 11:00 a.m., London time, or, for any
day not a London Business Day, the immediately preceding London Business Day (or
if not so reported, then as determined by Bank from another recognized source or
interbank quotation).
(c)“LIBOR Period” means a period commencing on a New York Business Day and
continuing for one (1) or three (3) months, as designated by Borrower, during
which all or a portion of the outstanding principal balance of this Note bears
interest determined in relation to LIBOR; provided however, that (i) no LIBOR
Period may be selected for a principal amount less than Five Hundred Thousand
Dollars ($500,000), (ii) if the day after the end of any LIBOR Period is not a
New York Business Day (so that a new LIBOR Period could not be selected by
Borrower to start on such day), then such LIBOR Period shall continue up to, but
shall not include, the next New York Business Day after the end of such LIBOR
Period, unless the result of such extension would be to cause any immediately
following LIBOR Period to begin in the next calendar month in which event the
LIBOR Period shall continue up to, but shall not include, the New York Business
Day immediately preceding the last day of such LIBOR Period, and (iii) no LIBOR
Period shall extend beyond the scheduled maturity date hereof.
(d)“London Business Day” means any day that is a day for trading by and between
banks in Dollar deposits in the London interbank market.




--------------------------------------------------------------------------------




(e)“New York Business Day” means any day except a Saturday, Sunday or any other
day on which commercial banks in New York are authorized or required by law to
close.
(f)“Utah Business Day” means any day except a Saturday, Sunday or any other day
on which commercial banks in Utah are authorized or required by law to close.”
INTEREST:
(a)Interest. The “Margin” means a rate per annum, expressed as a percentage,
that is determined pursuant to this Section.
The outstanding principal balance of this Note shall bear interest (computed on
the basis of a 360-day year, actual days elapsed) either (i) at a fluctuating
rate per annum determined by Bank to be equal to the sum of the Daily One Month
LIBOR Rate in effect from time to time plus the Margin, or (ii) at a fixed rate
per annum determined by Bank to be equal to the sum of LIBOR in effect on the
first day of the applicable LIBOR Period plus the Margin. When interest is
determined in relation to the Daily One Month LIBOR Rate, each change in the
interest rate shall become effective each New York Business Day that the Bank
determines that the Daily One Month LIBOR Rate has changed. Bank is hereby
authorized to note the date, principal amount and interest rate applicable
thereto and any payments made thereon on Bank’s books and records (either
manually or by electronic entry) and/or on any schedule attached to this Note,
which notations shall be prima facie evidence of the accuracy of the information
noted.
Through and including March 31, 2014, and until the first adjustment occurs as
specified below, the Margin shall be one and one half of one percent (1.50%).
After March 31, 2014, the Margin shall be adjusted each fiscal quarter of
Borrower on the basis of the ratio of Total Liabilities to Tangible Net Worth of
Borrower, in each case, measured on a consolidated basis, as of the last day of
the previous fiscal quarter, as determined by Bank, in accordance with the
following table:
Total Liabilities to Tangible Net Worth
Margin
< 0.25:1.00
1.30%
> 0.25:1.00
1.50%



Any reductions or increases in the Margin will be made following receipt of
Borrower’s financial statements, together with the related Compliance
Certificate, as required under the Credit Agreement. Each Margin change shall
become effective on the first day of the month following the date on which such
financial statements are due under Section 4.3 of the Credit Agreement, as Bank
in its sole discretion deems appropriate. Notwithstanding the foregoing, (A) if
Borrower fails to deliver any financial statements, together with the related
Compliance Certificate, in a timely manner as required under the Credit
Agreement, Bank may increase any Margin to the highest Margin set forth above,
in addition to imposing the default interest rate applicable under the terms of
this Note, and (B) no reduction in any Margin will be made if an Event of
Default has occurred and is continuing at the time that such reduction would
otherwise be made.
If amended or restated financial statements would change previously calculated
Margin, or if Bank determines in its reasonable discretion that any financial
statements have materially misstated Borrower’s financial condition, then Bank
may, using the most accurate information available to it, recalculate the
financial test or tests governing the Margin and retroactively reduce or
increase the Margin from the date of receipt of such amended or restated
financial statements and charge Borrower additional interest, which may be
imposed from the beginning of the appropriate fiscal quarter to which the
restated statements or recalculated financial tests relate or to the beginning
of the fiscal quarter in which any Event of Default has occurred, as Bank in its
sole discretion deems appropriate.
(b)Selection of Interest Rate Options. Subject to the provisions herein
regarding LIBOR Periods and the prior notice required for the selection of a
LIBOR interest rate, (i) at any time any portion of this Note bears interest
determined in relation to LIBOR for a LIBOR Period, it may be continued by
Borrower at the end of the LIBOR Period applicable thereto so that all or a
portion thereof bears interest determined in relation to the Daily One Month
LIBOR Rate or to LIBOR for a new LIBOR Period designated by Borrower, (ii) at
any time any portion of this Note bears interest determined in relation to the




--------------------------------------------------------------------------------




Daily One Month LIBOR Rate, Borrower may convert all or a portion thereof so
that it bears interest determined in relation to LIBOR for a LIBOR Period
designated by Borrower, and (iii) at the time an advance is made hereunder,
Borrower may choose to have all or a portion thereof bear interest determined in
relation to the Daily One Month LIBOR Rate or to LIBOR for a LIBOR Period
designated by Borrower.
To select an interest rate option hereunder determined in relation to LIBOR for
a LIBOR Period, Borrower shall give Bank notice thereof that is received by Bank
prior to 10:00 a.m. Salt Lake City, Utah time on a Utah Business Day at least
two Utah Business Days prior to the first day of the LIBOR Period, or at a later
time during such Utah Business Day if Bank, at its sole discretion, accepts
Borrower’s notice and quotes a fixed rate to Borrower. Such notice shall
specify: (A) the interest rate option selected by Borrower, (B) the principal
amount subject thereto, and (C) for each LIBOR selection, the length of the
applicable LIBOR Period. If Bank has not received such notice in accordance with
the foregoing before an advance is made hereunder or before the end of any LIBOR
Period, Borrower shall be deemed to have made a Daily One Month LIBOR Rate
interest selection for such advance or the principal amount to which such LIBOR
Period applied. Any such notice may be given by telephone (or such other
electronic method as Bank may permit) so long as it is given in accordance with
the foregoing and, with respect to each LIBOR selection, if requested by Bank,
Borrower provides to Bank written confirmation thereof not later than three Utah
Business Days after such notice is given. Borrower shall reimburse Bank
immediately upon demand for any loss or expense (including any loss or expense
incurred by reason of the liquidation or redeployment of funds obtained to fund
or maintain a LIBOR borrowing) incurred by Bank as a result of the failure of
Borrower to accept or complete a LIBOR borrowing hereunder after making a
request therefor. Any reasonable determination of such amounts by Bank shall be
conclusive and binding upon Borrower.
(c)Taxes and Regulatory Costs. Borrower shall pay to Bank immediately upon
demand, in addition to any other amounts due or to become due hereunder, any and
all (i) withholdings, interest equalization taxes, stamp taxes or other taxes
(except income and franchise taxes) imposed by any domestic or foreign
governmental authority and related in any manner to LIBOR, and (ii) costs,
expenses and liabilities arising from or in connection with reserve percentages
prescribed by the Board of Governors of the Federal Reserve System (or any
successor) for “Eurocurrency Liabilities” (as defined in Regulation D of the
Federal Reserve Board, as amended), assessment rates imposed by the Federal
Deposit Insurance Corporation, or similar requirements or costs imposed by any
domestic or foreign governmental authority or resulting from compliance by Bank
with any request or directive (whether or not having the force of law) from any
central bank or other governmental authority and related in any manner to LIBOR
to the extent they are not included in the calculation of LIBOR. In determining
which of the foregoing are attributable to any LIBOR option available to
Borrower hereunder, any reasonable allocation made by Bank among its operations
shall be conclusive and binding upon Borrower.
(d)Payment of Interest. Interest accrued on this Note shall be due and payable
on the first day of each month, commencing May 1, 2014, and on August 19, 2018,
or if any such day is not a New York Business Day, on the next succeeding New
York Business Day.
(e)Default Interest. From and after the maturity date of this Note, or such
earlier date as all principal owing hereunder becomes due and payable by
acceleration or otherwise, or at Bank’s option upon the occurrence, and during
the continuance of an Event of Default, the outstanding principal balance of
this Note shall bear interest at an increased rate per annum (computed on the
basis of a 360-day year, actual days elapsed) equal to two percent (2.00%) above
the rate of interest from time to time applicable to this Note.
BORROWING AND REPAYMENT:
(a)Borrowing and Repayment. Borrower may from time to time during the term of
this Note borrow, partially or wholly repay its outstanding borrowings, and
reborrow, subject to all of the limitations, terms and conditions of this Note
and of any document executed in connection with or governing this Note; provided
however, that the total outstanding borrowings under this Note shall not at any
time exceed the principal amount stated above. The unpaid principal balance of
this obligation at any time shall be the total amounts advanced hereunder by the
holder hereof less the amount of principal payments made hereon by or for
Borrower, which balance may be endorsed hereon from time to time by the holder.
The outstanding principal balance of this Note shall be due and payable in full
on August 19, 2018.
(b)Advances. Advances hereunder, to the total amount of the principal sum stated
above, may be made by the holder at the oral or written request of (i)
Borrower’s Chief Financial Officer, Chief Executive Officer




--------------------------------------------------------------------------------




or Corporate Controller, any one acting alone, who are authorized to request
advances and direct the disposition of any advances until written notice of the
revocation of such authority is received by the holder at the office designated
above, or (ii) any person, with respect to advances deposited to the credit of
any deposit account of Borrower, which advances, when so deposited, shall be
conclusively presumed to have been made to or for the benefit of Borrower
regardless of the fact that persons other than those authorized to request
advances may have authority to draw against such account. The holder shall have
no obligation to determine whether any person requesting an advance is or has
been authorized by Borrower.
(c)Application of Payments. Each payment made on this Note shall be credited
first, to any interest then due and second, to the outstanding principal balance
hereof. All payments credited to principal shall be applied first, to the
outstanding principal balance of this Note which bears interest determined in
relation to the Daily One Month LIBOR Rate, if any, and second, to the
outstanding principal balance of this Note which bears interest determined in
relation to LIBOR, with such payments applied to the oldest LIBOR Period first.
PREPAYMENT:
(a)Daily One Month LIBOR Rate. Borrower may prepay principal on any portion of
this Note which bears interest determined in relation to the Daily One Month
LIBOR Rate at any time, in any amount and without penalty.
(b)LIBOR. Borrower may prepay principal on any portion of this Note which bears
interest determined in relation to LIBOR at any time and in the minimum amount
of Five Hundred Thousand Dollars ($500,000); provided however, that if the
outstanding principal balance of such portion of this Note is less than said
amount, the minimum prepayment amount shall be the entire outstanding principal
balance thereof. In consideration of Bank providing this prepayment option to
Borrower, or if any such portion of this Note shall become due and payable at
any time prior to the last day of the LIBOR Period applicable thereto by
acceleration or otherwise, Borrower shall pay to Bank immediately upon demand a
fee which is the sum of the discounted monthly differences for each month from
the month of prepayment through the month in which such LIBOR Period matures,
calculated as follows for each such month:
(i)Determine the amount of interest which would have accrued each month on the
amount prepaid at the interest rate applicable to such amount had it remained
outstanding until the last day of the LIBOR Period applicable thereto.
(ii)Subtract from the amount determined in (i) above the amount of interest
which would have accrued for the same month on the amount prepaid for the
remaining term of such LIBOR Period at LIBOR in effect on the date of prepayment
for new loans made for such term and in a principal amount equal to the amount
prepaid.
(iii)If the result obtained in (ii) for any month is greater than zero, discount
that difference by LIBOR used in (ii) above.
Borrower acknowledges that prepayment of such amount may result in Bank
incurring additional costs, expenses and/or liabilities, and that it is
difficult to ascertain the full extent of such costs, expenses and/or
liabilities. Borrower, therefore, agrees to pay the above-described prepayment
fee and agrees that said amount represents a reasonable estimate of the
prepayment costs, expenses and/or liabilities of Bank. If Borrower fails to pay
any prepayment fee when due, the amount of such prepayment fee shall thereafter
bear interest until paid at a rate per annum two percent (2.00%) above the Daily
One Month LIBOR Rate in effect from time to time (computed on the basis of a
360-day year, actual days elapsed).
EVENTS OF DEFAULT:

This Note is made pursuant to and is subject to the terms and conditions of the
Credit Agreement. Any default in the payment or performance of any obligation
under this Note, or any defined event of default under the Credit Agreement,
shall constitute an “Event of Default” under this Note.
MISCELLANEOUS:

(a)Remedies. Upon the occurrence of any Event of Default, the holder of this
Note, at the holder’s option, may declare all sums of principal and interest
outstanding hereunder to be immediately due and payable without presentment,
demand, notice of nonperformance, notice of protest, protest or notice of
dishonor, all of which are expressly waived by Borrower, and the obligation, if
any, of the holder to extend any further credit hereunder shall immediately
cease and terminate. Borrower shall pay to the holder immediately upon demand
the




--------------------------------------------------------------------------------




full amount of all payments, advances, charges, costs and expenses, including
reasonable attorneys’ fees (to include outside counsel fees and all allocated
costs of the holder’s in-house counsel), expended or incurred by the holder in
connection with the enforcement of the holder’s rights and/or the collection of
any amounts which become due to the holder under this Note, and the prosecution
or defense of any action in any way related to this Note, including without
limitation, any action for declaratory relief, whether incurred at the trial or
appellate level, in an arbitration proceeding or otherwise, and including any of
the foregoing incurred in connection with any bankruptcy proceeding (including
without limitation, any adversary proceeding, contested matter or motion brought
by Bank or any other person) relating to Borrower or any other person or entity.
(b)Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of New York.
(c)Savings Clause. If at any time the interest rate set forth in this Note
exceeds the maximum interest rate allowable under applicable law, the interest
rate shall be deemed to be such maximum interest rate allowable under applicable
law.
(d)Right of Setoff; Deposit Accounts. Upon and after the occurrence of an Event
of Default, (i) Borrower hereby authorizes Bank, at any time and from time to
time, without notice, which is hereby expressly waived by Borrower, and whether
or not Bank shall have declared this Note to be due and payable in accordance
with the terms hereof, to set off against, and to appropriate and apply to the
payment of, Borrower’s obligations and liabilities under this Note (whether
matured or unmatured, fixed or contingent, liquidated or unliquidated), any and
all amounts owing by Bank to Borrower (whether payable in U.S. dollars or any
other currency, whether matured or unmatured, and in the case of deposits,
whether general or special (except trust and escrow accounts), time or demand
and however evidenced), and (ii) pending any such action, to the extent
necessary, to hold such amounts as collateral to secure such obligations and
liabilities and to return as unpaid for insufficient funds any and all checks
and other items drawn against any deposits so held as Bank, in its sole
discretion, may elect. Borrower hereby grants to Bank a security interest in all
deposits and accounts maintained with Bank to secure the payment of all
obligations and liabilities of Borrower to Bank under this Note.
(e)Replacement and Substitution. This Note is issued, not as a repayment,
refinancing or refunding of or payment toward, but (i) as a continuation of the
indebtedness and other obligations of Borrower to Bank pursuant to that certain
Revolving Line of Credit Note of Borrower, dated as of August 19, 2013, payable
to the order of Bank in the original principal amount of $50,000,000 (the “Prior
Note”), and (ii) in replacement of and in substitution for the Prior Note.
Accordingly, this Note shall not be construed as a novation or extinguishment of
the indebtedness and other obligations of Borrower to Bank arising under the
Prior Note, and its issuance shall not affect the priority of any security
interest or lien granted in connection with the Prior Note. This Note amends and
restates the Prior Note in its entirety and consolidates the Prior Note. This
Note is issued pursuant to the Credit Agreement, is the Line of Credit Note
referred to in the Credit Agreement and is entitled to the other benefits of,
and is subject to all of the agreements, terms and conditions contained in, the
Credit Agreement and the other Loan Documents. Interest accrued under the Prior
Note prior to the date hereof remains accrued and unpaid under this Note and
does not constitute any part of the principal amount of the indebtedness and
other obligations of Borrower to Bank evidenced hereby. The Line of Credit
created or existing under, pursuant to, as a result of, or arising out of, the
Prior Note shall continue in existence under this Note, which indebtedness and
other obligations of Borrower to Bank Borrower acknowledges, reaffirms, and
confirms to Bank. The indebtedness and other obligations of Borrower to Bank
evidenced by this Note will continue to be secured by all of the collateral and
other security granted to Bank under the Prior Note and the other Loan
Documents.
[Remainder of page intentionally left blank.]










--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Note as of the date first
written above.
SKULLCANDY, INC.






By:     /s/ Jason Hodell                    
Name: Jason Hodell
Title: Chief Financial Officer






